 VM INDUSTRIES5VM Industries,IncandLocal 6, International Federation of Health ProfessionalsCase 22-CA-14791September 27 1988DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn October 28, 1987 Administrative Law JudgeHarold B Lawrence issued the attached decisionThe Charging Party filed exceptions and a supporting brief and the Respondent filed exceptionsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge s rulings findings i andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent VM Industries IncNewark New Jersey its officers, agents,successorsand assignsshall take the action setforth in the OrderiThe judgedeclined todismiss the representation petitionin Case 22-RC-9713 becausethat case was not before him (and there was no motionto consolidatethat casewith this case) and because therewas insufficientevidencein the recordto determinewhether laboratoryconditions for anelection have been affectedIn adopting the judge s decision and rationalewefind it unnecessaryto rely on thejudge s characterization ofUnion President Perry 5 testimonythat the Respondentthoughtitcouldget a betterdeal from Local1I as onlyan expressionof Perry sopinionAlthough Perry stestimony is unclear he ultimately attributedsuch a statement to representatives of the RespondentThe judge expressed doubt thatthe Respondent could haveheld theunderlying beliefbut viewingthe testimonyas Perry sopinionhe did not credit or discredit itIn establishinga remedy the judge failed to state that itshould be determined in accordancewithOgle Protection Service183NLRB 682(1970) andMerryweather Optical Co240 NLRB 1213 1216 In 7 (1979)We correct that errorInc the Respondent repudiated a collective bargainingagreement that it had entered into with the Union andthereby violated Section 8(a)(1) and(5) and Section 8(d)of the NationalLaborRelationsAct (the Act) The Respondent s president Stephen A Bender interposed ananswer on its behalf and represented it at the hearingThe answer denied that Respondent had refused to abideby the contract or that it had committed acts violative ofthe Act that affected commerce within the meaning ofSection 2(6) and(7) of the ActThe answer alleged offirmatively that Respondents refusal to comply with thecontract was the result of the General Counsels refusalto recognize the decision of an arbitratorThe parties were afforded full opportunity to be heardto call examine and cross examine witnesses and to introduce relevant evidence Postheanng briefs were filedon behalf of the General Counsel and the ChargingPartyOn the entire record including my observation of thedemeanor of the witnesses and after consideration of thebriefs filed herein I make the followingFINDINGS OF FACTIJURISDICTIONThere is no jurisdictional issue the Respondenthaving in its answer admitted all allegations pertainingtheretoAccordingly I find that at all pertinent timeshereinRespondent was and is an employer engaged incommerce within the meaning of Section 2(2) (6) and(7) of the Act and the Union was and is a labor organization within the meaning of Section 2(5) of the ActThe Respondent is engaged in the manufacture andnonretail sale of electronic components and related products and is located in Newark New Jersey During thecalendar year 1986 it purchased and received at its facilitiesproducts from outside the State of New Jerseyvalued in excess of $50 000IITHE ALLEGED UNFAIR LABOR PRACTICESA The Facts'Since 1981 the Union has representeda unit withinthe meaningof Section 9(b) of the Act described as followsMargueriteR GreenfieldEsqfor the General CounselStephen A Benderof Newark New Jersey for the RespondentJonathanWaltersEsq (KirschnerWalters &Willig)ofPhiladelphia Pennsylvania for the UnionDECISIONSTATEMENT OF THE CASEHAROLD B LAWRENCE Administrative Law JudgeThis case was heard by me at Newark New Jersey on12 August 1987 The complaintissuedon 17 June 1987isbased ona charge filed on 22 December 1986 byLocal 6InternationalFederation of Health Professionals(theUnion)In essence it alleges thatVM Industries291NLRB No 2All production and maintenance employees excluding alloffice clerical employees professional employeesengineersshipping clerks guards and supervisorsThe Respondent and the Union throughout thisperiodwere parties to collective bargaining agreementsIn January 1986 while a 3 year collective bargainingagreement was in effect which was due to expire on 31IThe matters narrated in this decision without evidentiary commentare those facts found by me on the basis of admissions in the answer datacontained in the exhibits stipulations between or concessions by counselundisputed or uncontradicted testimony and in instances where conflictsin the testimony did not warrant discussion the testimony that I havecredited 6DECISIONSOF THE NATIONALLABOR RELATIONS BOARDJanuary 1987 50 employeessigned a petition that read asfollowsWe the Employees of VM Industries and Members of Local 6 petition the Union and the Employer to immediately sit down with a committee ofEmployees to renegotiate a new contract whichwill guarantee an increase in pay better workingconditions and holidaysWe further urge both parties to take immediatesteps not to delay this meetingThe first signature on the petition was that of theunion shop steward As a result of this pressure from theemployees the Union commenced negotiations though itfelt the time was not npe Respondent and the Union negotiated through the spring and summer of 1986 and finally agreed to arbitrate their differencesOn 16 October 1986 the arbitrator held a hearing atthe offices of the Respondent at which Bender appearedfor the Company along with its treasurer and WilliamPerry the union president appeared for the Union alongwith its business representative the shop steward andseveral employeesThe following stipulation was entered intoWe agree that the term of the successor Agreementto the current contract shall run from October 161986 until January 31 1990 All existing terms shallremain the same and be incorporated into the successor Agreement except for those changes that arespecifically mandated by an arbitration award to beissued by ArbitratorMarc J Weisenfeld withinthirty days of this date (October 16 1986)The issuesin disputewere stipulated to be as followsWhat shall be the wages provided for in the October 16 1986 through January 31 1990 collectivebargaining agreement)How many holidays shall beprovided for in thatagreement9What if anychanges inEmployer payments to the Health andWelfare Fund shall that Agreement provide for?On 14 November 1986 the arbitrator issued an awarddenying any increase in the number of paid holidays butgranting an increase in wages to all employees in theamount of 20 cents an hour effective retroactively to 16October 20 cents an hour effective 16 October 1987 and20 cents an hour effective 1 February 1989 In additiontheCompany was directed to contribute an additional$10 a month for each employee to the Local 6 healthand welfare fund and the Union was directed to incorporate in the health and welfare fund certain provisionsthat were set out in full in the awardThereafterRespondent received notice of a petitionfiled on 17 November 1986 by Teamsters Local 11 seeking recognition as the employees exclusive bargainingagent(Case 22-RC-9713) On 19 December 1986 the RegionalDirector for Region 22 issued a Decision and Direction of Election that defined the appropriate unit asfollowsAll production and maintenance employees employed by the Employer at its Newark New Jerseylocation but excluding all office clerical employeesprofessional employees engineers shipping clerksguards and supervisors as defined in the ActSince the filing of the Teamsters petition the Respondent has refused to pay the wages retroactivewages and fund contributions required by the awardthough it has continued to recognize Local 6 as the employees representativeB AnalysisRespondents conduct raises the question of when abreach of a collective bargaining agreement amounts to aviolationof the ActRespondent justifies its failure tomake the payments required by the arbitrators award onthe basisof theRegional Directors determination thatthe contractwith Local6 did not bar the Teamsters petition and also on advice it received from the GeneralCounsel that the contract was subject to modification ifthe Teamsters became the employees bargaining representativeAt thehearingBender interpreted Respondent s affirmative defense that the General Counsel refused to recognize the arbitrators decisionasmeaningthat the General Counsel had told him that the 3 yearawardmight or might not be a reality and mightbecome ineffective unless the incumbent union won theelectionHe testifiedSince the whole award can t beimplementedwe did not think it proper to implement apart of itAccordingly Respondent did not implementthe parts of it that awarded retroactive wage increasesand required Respondent to augment its contributions tothe Union s health and welfare fund despite written andoral demands by the Union for complianceNothing in the General Counsels position warrantedBender s interpretation of it as stated in Respondent sanswer The position of the General Counsel as set outin the complaint and as elucidated by counsel for theGeneral Counsel at the hearing is in accord with wellsettled and frequently enunciated principlesThe gravamen of a violation of Section 8(a)(5) of theAct is therepudiation by an employer of the obligationsimposed by Section 8(d) of theAct Adeliberate refusalto be bound by the terms and conditions of a collectivebargaining agreement that an employer has entered intowith a union that is the employees recognized bargaining representative may constitute unwarranted involvement in the process by which employees select their collective bargaining representativeExamples are failure topay cost of living adjustments provided for in a collective bargainingagreementHineyPrintingCo262NLRB 157 (1982) delinquent payments into union fringebenefit fundsDetroitCabinet& Door Co247 NLRB1415 (1980)and repudiation of a contracts wage provisionsOakCliff GolmanBaking Co202 NLRB 614 616(1973) and 207 NLRB 1063 1064(1973) See alsoInlandCities241NLRB374 379 (1979) enfd 618 F 2d 117(9thCir1980)AmericanNeedle & Novelty Co206NLRB534 545 (1973)LightBoat Storage153NLRB1209 fn 1 (1965) enfd 373F 2d 762 (5th Cir 1967)I VM INDUSTRIES7In the view of the General Counsel a full collectivebargaining agreement existed by virtue of the arbitrationaward and consequently Respondents deliberate refusalto honor its provisions amounted to impairment of thestatutory rights of the bargaining representative and implicitlyrenunciation of the principles of collective bargainingThat is precisely the rationale of the cases citedaboveOf course the fact that remedies exist in civil litigationfor such breaches of contract does not limit either theBoard s powers or its responsibilities Section 10(a) of theAct providesThe Board is empoweredtoprevent anyperson from engaging in any unfair labor practiceaffecting commerceThis powershall not beaffected by any other means of adjustment or prevention that has been or may be established byagreement law or otherwiseSee alsoSmith v Evening NewsAssn371 U S 195 197(1962)NLRB v Strong Roofing & Insulating Co393U S 357 360-361 (1969)Nassau County Health FacilitiesAssn227 NLRB 1680 1683-1684 (1977)The advice to Bender that the contract might have tobe renegotiated if the contract with Local 6 was determined not to bar an election and the incumbent Unionwas supplanted was a correct statement of the law Thefate of the contract depends on the outcome of the eleclion SeeNLRB v Burns Security Services406 U S 272(1972)NLRB v Hershey Chocolate Corp297 F 2d 286(3dCir 1961)CityMarkets273NLRB 469 (1984)American Seating Co106 NLRB 250 (1953) That doesnot however confer on Respondent the prerogative toselect which provisions of its collective bargaining agreement it will honor or the option to renegotiate the contractPerry testifiedwithout contradiction that the Respondent wavered and at one point promised to begincompliance with the arbitration award in the next succeeding payroll period Confronted in these proceedingswith the necessity to defend its failure to do so Responden argues as though it had been confronted with asituation in which serious doubt existed regarding the incumbent Union s continued majority status Such arguments amount to resort to a phantom situation The factsof this case are altogether differentThe present case does not involve questions of an employers responsibilities in the face of competing claimsof rival unions that do not already represent the bargaining unit nor does it involve a situation in which an incumbent union is in the process of negotiating an extension or replacement of an expiredcollectivebargainingagreementAs of 16 October 1986 the date to which theaward was retroactive there existed a binding collectivebargainingagreement between Respondent and theUnion of which the arbitration award formedan integralpart Its validity was not affected by the filing of theTeamsters petition for an election Even a decertificationpetition would have afforded Respondent no basis for repudiating the contractDresser Industries264 NLRB1088 (1982)In short an employer may not unilaterally modify orcancel a collective bargaining agreement on the groundthat during its pendency the question of future employee representation is about to be decided through themedium of the machinery established by the Act to resolve such questionsUnless and until the incumbentUnion is supplanted by a rival union the existing contract governs the employers relations with its employeesThe foregoing principles are dispositive of the issues ofthiscaseIt is worth noting however that the resultwould not be different even if some concession weremade to Respondents contention that somehow it wasplaced in a quandary by the competing demands for recognition It is equally well established that notwithstanding an employers right protected by the first amendment to the Constitution to express a preference for oneunion over another it may not in the face of competingdemands abandon its neutrality by overt acts that favorone union over another since that would amount to interference in violation of Section 8(a)(5) of theAct withthe employees statutorily protected right to choose theirown representativeSouthernConference of Teamsters vRed Ball Motor Freight374 F 2d 932 938 (5th Cir1967)Texaco Inc v NLRB722 F 2d 1226 1231 (5thCir 1984) Employer neutrality is achieved by continuedbargaining with the incumbent unionInLen Martin Corp282 NLRB 482 (1986) an employer was held to have violated the Act by refusing tocontinue bargaining with the incumbent union on a successor contract because another union had filed a represerration petition The Board explicitly reaffirmed its adherence to its reasoning inRCA Del Caribe262 NLRB963 (1982)inwhich the employer had entered into acontract with an incumbent union with knowledge of apending petition filed by a rival union during the openperiod TheBoard commented(262 NLRB at 965)While the filing of a valid petition may raise adoubt as to majority status the filing in and ofitself should not overcome the strong presumptionin favor of the continuing majority status of the incumbent and should not serve to strip it of the advantages and authority it could otherwise legitimately claimWe have concluded that requiring an employertowithdraw from bargaining after a petition hasbeen filed is not the best means of assuring employerneutralitythereby facilitating employee freechoiceUnlikeinitialorganizing situations an employer in an existing collective bargaining relationship cannot observe strict neutrality In many situations as here the incumbent challengedby an outside union is in the process of-perhaps close tocompleting-negotiation of a contract when the petition is filed If an employer continues to bargainemployees may perceive a preference for the incumbent union whether or not the employer holds thatpreferenceOn the other hand if an employer withdraws from the bargaining particularly when agreement is imminent this withdrawal may more emphatically signal repudiation of the incumbent and 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpreference for the rivalthe ebb and flow ofeconomic conditions cannot be expected to subsidemerely because a representation petition has beenfiledUnderthe circumstanceswe believepreservation of the status quo through an employer s continued bargaining with an incumbent is thebetter way to approximate employer neutralityFor the foregoing reasons we have determinedthat the mere filing of a representation petition byan outside challenging union will no longer requireor permit an employer to withdraw from bargainingor executing a contract with an incumbent unionIt is to be noted further that failure of an employer toabide by an agreement requiring submission of wage andother issues to arbitration is deemed tantamount to repudiation of collective bargaining and injurious to industrialpeace and stabilitySea Bay Manor Homefor Adults253NLRB739 741 (1980) enfd 685 F 2d 425(2d Cir 1982)Certainly the same reasoning requires that an employer honor the interest award itselfCONCLUSIONS OF LAWbefore me and no motion has been made to consolidatethe representation case with the instant proceedings Thequestion is not automatically resolved by my Order directing compliance with the contract There is insufficient evidence in this record to determine whether therequisite laboratory conditions for an election have beenaffectedRespondent urges that I take into account the motivation behind Respondents failure to implement the arbitration award in determining the remedy However evidence of Respondents motivation is scanty as was to beexpected in light of the manner in which the issues of theinstant proceeding are framed Perry testified that threatsto remove the plant to Tennessee were made repeatedlyStephen Bender denied that such threats were made andtestifiedthat statements involving Precision TubularHeating Corporation an affiliated company owned eitherby Respondent or by Respondents principals and located in Franklin Tennessee amounted merely to mentionof the company and the acknowledged fact that workcan be moved back and forth The ambiguity was apparent in his testimony1Respondent is an employer engaged in commercewithin themeaning ofSection 2(2) (6) and (7) of theAct2The Union is a labor organization within the meaning of Section 2(5) of the Act3Respondent violated Section 8(a)(5) and (1) and Section 8(d) of the Act by failing and refusing to abide bythe terms of the contract entered into with the Union on16 October 19864 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section 2(6) and (7) of the ActREMEDYHaving found that the Respondent has engaged in certarn unfair labor practices I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the ActRespondent having refused to abide by the arbitrationaward that fixed the wage health and welfare and holiday terms of the contract between Respondent and theUnionwill be directed to make employees whole forany loss of earnings and other benefits of which theyhave been deprived by reason of Respondents conductwith interest as computed inNew Horizons for the Retarded283 NLRB 1173 (1987) Respondent will also be directed to make appropriate payments with interest tothe health and welfare fund of Local 6 to provide to thefund such moneys as it would have received had Respondent complied with the arbitration awardThe Charging Party urges that further relief is neededin the present case by way of an order dismissing the petition in the representation case Case 22-RC-9713 It iscontended that Respondents refusal to implement theaward signaled the Respondents preference for the challenging union and that its lack of neutrality prejudicedLocal 6I decline to issue an order granting such relief for several reasons The petition in the representation case is notAnd at various times the question has come up ofwhy do we have two plants Why do we manufacture in Newark and why we manufacture in Tennessee and it is a long and complicated answer andwe have always said that we have the ability tomove any of the operations we are doing betweenthe plants but it is a fact of lifeWe do have thetwo manufacturing facilitiesThe parties also disagreed whether Joseph Bender another principalwas present when these allegedly threatening statements were made There appears to me to beinsufficient evidence of Respondents motivation in mentioning the second plant Perry testified that Respondent s conduct was intended to and did assist Local 11 because Respondent thought it could get a better deal fromLocal 11 That testimony amounted only to an expression of Perry s opinion which Bender did not respond toin his own testimony Since the arbitration award hadbeen issued and was known to the members of the bargaining unit the assertion that a successful challengingunionwould be expected by Respondent to begin itscareer as the employees representative by agreeing toreduce the wages and fund contributions set by the arbitrator requires an imaginative leapwhich I am not prepared to takeThere being insufficient evidence to determine that aprejudicial indication of Respondents union preferencewas made that affected the election conditions any issuesin the representation case should be determined on objections to the election made in that proceeding By thattime pursuant to the Order to be made the award willhave been in effect for some time Prejudice to Local 6if any arising from Respondents failure to pay the wageincreases and fund contributions by the time the electionis held may be shown to have been offset by the demonstrationthrough these proceedings of the ability ofLocal 6 to compel compliance with the collective bargaining agreement it negotiated with Respondent VM INDUSTRIES9Laboratory conditions for an election are not considered to have been destroyed merely by reason of thefiling of a petition during a period in which a new contract is in the process of negotiation by an incumbentunion InRCA Del Caribesupra the Board made someobservations that are pertinent to the charging party s request for remedial reliefThis new approach affords maximum protectionto the complementary statutory policies of furthering stability in industrial relations and of insuringemployee free choice It should be clear that ournew rule does not have the effect of insulating incumbent unions from a legitimate outside challengeAs before a timely filed petition will put an incumbent to the test of demonstrating that it still is themajority choice for exclusive bargaining representativeUnlike before however even though a validpetition has been filed an incumbent will retain itsearned right to demonstrate its effectiveness as arepresentative at the bargaining tableAn outsideunion and its employee supporters will now be required to take their incumbent opponent as theyfind it-as the previously elected majority representativeConsequently in the ensuing election employees will no longer be presented with a distortedchoice between an incumbent artificially deprivedof the attributes of its office and a rival union artificially placed on an equal footing with the incumbent (262 NLRB at 965 966 )Itwould appear to be appropriate therefore for theissuesraised by the charging party to be taken under advisement in the representation proceeding if they areproperly raised by the charging partyThe General Counsel applied for a visitatorial clauseauthorizing for compliance purposes discovery from theRespondent under the Federal Rules of Civil Proceduresubject to supervision of the United States Court of Appeals enforcing the Order Under the circumstances ofthis case I find it unnecessary to include such a clauseOn these findings of fact and conclusions of law andon the entire record I issue the following recommended2ORDER2Take the following affirmative action necessary toeffectuate the policies of the Act(a)Make its employees whole for any loss of earningsand other benefits of which they have been deprived byreason of failure of the Respondent to honor its contractualobligations under the collectivebargaining agreement between Respondent and the Union entered into on16 October 1986(b) Pay into the union health and welfare fund the difference between any payments made by Respondent andamountsrequired to be paid in accordance with the collective bargainingagreemententered into on 16 October1986 and the arbitration award that forms a part thereof(c)Preserve and on request make available to theBoard or its agents for examination and copying all payroll records social security payment records timecardspersonnel records and reports and all other records necessary to analyze the amount of backpay and conditionsdue under the terms of this Order(d) Post at its facility at Newark New Jersey copiesof the attached notice markedAppendix 3 Copies ofthe notice on forms provided by the Regional DirectorforRegion 22 after being signed by the Respondent sauthorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60consecutive days in conspicuous placesincluding allplaceswhere notices to employees are customarilypostedReasonable steps shall be taken by the Respondent to ensure that the notices are not altered defaced orcovered by any othermaterial(e)Notify the Regional Directorinwritingwithin 20days from the date of this Order what steps the Respondent has taken to comply3 If this Orderisenforced by a judgmentof a United States court ofappealsthe wordsin the notice readingPosted by Orderof the NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe Respondent VM Industries IncNewark NewJersey its officers agents successors and assigns shall1Cease and desist from(a)Refusing to administer until the date of its expiration or any earlier modification its collective bargainingagreement with the Union including the terms of the arbitration award dated 14 November 1986(b) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposesThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form join or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protected concerted activities 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT refuse to abide by the terms of our collective bargaining agreement with Local 6 InternationalFederation of Health Professionals including all theterms of the arbitration award dated November 14 1986WE WILL NOT in any like or related manner interferewith restrain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL make payment into the union health andwelfare fund of all payments required by the arbitrationawardWE WILL pay to our employees all retroactive wagesrequired by the arbitration award and WE WILL henceforth pay wages to all employees at the rates prescnbedin the awardVM INDUSTRIES INC